HATTERAS VARIABLE TRUST Hatteras Alpha Hedged Strategies Variable Fund A series of Hatteras Variable Trust November 28, 2012 Supplement to the Prospectus and Statement of Additional Information (“SAI”) dated May 15, 2012, as supplemented Effective immediately, Nicholas Investment Partners, L.P., a sub-advisor to the Underlying Funds Trust, is managing a portion of the Market Neutral portfolio. Nicholas Investment Partners, L.P. had been managing a portion of the Relative Value – Long/Short Debt portfolio. Please retain this Supplement with your Prospectus and SAI for future reference.
